As I speak from this rostrum today, I can affirm that much progress has been made to achieve inclusion and accessibility; however, as a society we still have much that remains to be done for the world’s 1 billion people living with disabilities. I am an optimist. We are entirely capable of finding solutions; it is a matter of political will. That is why I am grateful for the accommodations that have been made to enable me to address the General Assembly today.
I congratulate the President, Mr. Miroslav Lajčák, for proposing the topic for the general debate,
namely,”Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. Those are truly today’s imperatives. Without a doubt, a responsible Government must take care of its citizens so that all of them may have a decent life on a sustainable planet where every day we work towards achieving peace.
Our Government philosophy agrees that we must care for our citizens throughout their lives, from the moment of conception to when God decides to close our eyes. We must ensure a good life and a good death. That is why we have organized the Government’s work around a plan that we have called “A Whole Life”. A responsible country and Government must care for, inspire, encourage, support and be good to its citizens throughout their entire lives under the principle of co-responsibility.
Taking care of citizens begins with prenatal services. After birth, we need to provide medical care for the child, appropriate nutrition, vaccinations, neonatal screening and early intervention. Then comes the stage when we must inspire the new human being and foster their love for science, knowledge, art and sports to shape their will and mind, thereby awakening their consciousness and planting the seeds of the values within them that will serve as the basis for their adult life. In the next stage of life, it is crucial for us to propel our young people forward with an education — a high quality higher education — facilitating in that way the fulfilment of their endeavours, projects and dreams. Beyond that stage, we must provide support to individuals with a view to ensuring the well-being of their families — the right to social security, housing, employment, recreation and a safe and healthy environment. At the end comes the stage of gratitude when we give back to the people who have served their societies and families — the care and services that we provide to our senior citizens.
Within that vision of ensuring the rights of each individual throughout their entire life, there persists an urgent need to eradicate all forms of violence. Today all of humankind has a moral and ethical duty — we must prohibit the abuse and killing of thousands of women and girls. There can be no more femicides, not even one. Our “A Whole Life” plan is, in sum, how we in Ecuador have interpreted our commitment to the Sustainable Development Goals. We unquestionably inherited the notion from our indigenous peoples that the world must be focused on the human being and their relationship to nature, in which the beginning and the end is to meet the needs of all and make possible a life with dignity. My indigenous brothers and sisters taught me that we were born to be happy, and it is upon that premise that we must govern, live, manage and act.
However, we must also recognize that we are experiencing a difficult and painful time as human beings. We are facing many crises. We see a potential nuclear conflict, greater levels of inequality and poverty and a planet that must fight the devastating effects of climate change. If we continue along such a path, there is no doubt that we are moving towards destruction. Clearly that is evidence of the fact that we, the human race, are failing. We must commit to achieving peace. Consistent with that need, today Ecuador is acceding to the Treaty to Prohibit Nuclear Weapons. We call on all countries to accede to that historic international instrument.
We know that the military industry is a big business, which is why arms traffickers, and not arms producers, are prosecuted and convicted. What ethics are at play here? How is it possible that resources that could be devoted to financing the fulfilment of the Sustainable Development Goals are wasted on the absurdity of war?
We firmly believe that peace and development are achieved through dialogue; but if we continue with wars and blockades against countries and peoples, such as the blockade against our brother country Cuba, we will never be able to achieve true liberty and democracy. We therefore insist that the sovereignty of States and non-intervention must be respected. We call for dialogue as a mechanism to resolve differences around the globe, with full respect for international law.
Military intervention is not the answer, as it only brings with it suffering, pain and death. We therefore resolutely support the peace talks that the Government of Colombia is holding in our country with the National Liberation Army. We welcome the agreement reached in Quito, which was announced a few days ago, for a bilateral temporary ceasefire in Columbia. Step-by- step we are nearing the goal of having the Community of Latin American and Caribbean States become a region of peace.
As I mentioned at the beginning of my statement, we have before us another major challenge — the alarming inequality in the world. It is unacceptable for eight people in the world to possess the same wealth as one half of humankind’s poorest. Such injustice goes against the rights to development and human dignity. A way to immediately confront inequality would be to institute fair tax measures. We must fight tax evasion and avoidance: those hidden resources are vital for the development of our countries.
Furthermore, the use of tax shelters has served to hide corruption within both the public and the private sectors. If we truly want to fight corruption, we must encourage a culture of transparency. In our country, by popular agreement, the people of Ecuador decided that no public servant can have resources or goods in tax havens. As Chair of the Group of 77 and China, Ecuador has promoted a global agenda for fair tax actions. We reiterate the need to create an intergovernmental body on tax cooperation at the United Nations. Another mechanism for promoting transparency would be a binding instrument on transnational corporations and human rights. We appreciate the support of all countries that share our views on such an initiative.
Looking at the devastation caused by climatic phenomena in recent weeks, I would be remiss if I did not express my solidarity with the peoples affected and turn to address one of the greatest challenges that humankind faces, that is, the responsibility to combat climate change. We must take care of our common home and ensure the survival of the planet. The unlimited exploitation of the environment has led us to live with the consequences of climate change. We, the developing countries, are those that pay the highest costs. Countries have common but differentiated responsibilities. Those who pollute the most must take greater responsibility.
As the Assembly knows, Ecuador is one of the eight Amazonian countries. Having been born and raised in the Ecuadorian Amazon, I have a duty to promote the protection of the largest hydrographic basin in the world. In the dialogue convened by the Secretary-General, I presented the Amazon initiative to stop deforestation and combat climate change. We advocate compliance with all international agreements for the protection of nature, including the conservation and sustainable use of the oceans. We encourage bioknowledge and the bioeconomy. We must protect and make the most of the knowledge of the guardians of nature, in particular indigenous peoples, communities and nations.
I would like to refer to another issue of enormous importance for today’s world, namely, the migration crisis. Ecuador supports the principle of universal citizenship and free mobility, because we are increasingly interconnected, and the right to free mobility cannot be applied only to capital and goods. Human mobility enriches peoples and contributes to combating all forms of discrimination and xenophobia. We strongly support the global compact for safe, orderly and regular migration, which is being discussed here in the Assembly. Closing borders is not the solution. It has never been the solution in the history of humankind.
When I formed my Government, I called for major national dialogue, without excluding anyone, in order to reach agreements that would allow us to build a more humane, just and democratic society. Dialogue is the only tool for building societies of peace. That means societies with jobs, high-quality education, access to health care as a right, decent housing and access to basic services. Through dialogue, democracy is built, which is both a means of moving forward and our final goal.
Democracy is strengthened by generating and promoting spaces for young people to participate in politics. We have an obligation to generate new leadership so that they can take our place when the time comes. We must maintain the defence of fundamental liberties, including those of expression and worship. We must promote a new international order based on peace, respect for differences, equality and solidarity.
We do not want merely compassionate societies, but rather societies that feature solidarity. That is why we need fundamental love for others, honesty and a sense of community. Faced with the failure of a development model based on accumulation, inequality and war, we can, and must, foster a new society based on the construction of the common good. All countries can achieve development with equity, if we have a fair international system and if we commit ourselves to the eradication of poverty and inequality.
Our challenges are great, but I am convinced that we are capable of overcoming them. My deep optimism lies in the confidence that dialogue, political decision-making and collective action will enable us to build a more humane and more just world in which we can live with dignity.